Citation Nr: 1449631	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2014.  A transcript is of record.

The morning of the hearing, the Veteran's representative submitted an internet article discussing back pain and hernia.  Although the representative did not include a specific waiver of RO jurisdiction, the representative read the paragraph marked with an asterisk during the hearing.  Indeed, the article is essentially redundant of statements made during the hearing and in the Veteran's previous statements.  Therefore, the Board will continue with adjudication of the appeal.  See 38 C.F.R. § 20.1304.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

The Veteran's low back condition is not causally or etiologically related to active service, to include his bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars.



CONCLUSION OF LAW

The criteria for service connection for a low back condition, to include as secondary to service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's primary contention is that his current low back condition is secondary to his service-connected hernia.  However, the Veteran has also stated that the incident that caused the hernia, when he dropped a hot water heater, should also be considered on a direct basis as the cause of his current back pain.  Moreover, the Veteran has testified as to an in-service fire and other laborious in-service activities as causing his current low back symptoms.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records are absent any complaints or treatment related to low back pain.  The Veteran testified that he did not seek medical attention for any low back symptoms during service because he did not want an operation performed by Navy personnel.  At the Board hearing, the Veteran's representative stated that the Veteran questioned the qualifications of such personnel.  Yet, the Veteran went to sickbay for various physical ailments throughout service, to include treatment for the hernia which he claims caused back pain.  However, entries for hernia treatment do not indicate back pain.  

Although the Veteran reported recurrent back pain at his May 1977 separation examination, the examiner indicated that the Veteran's spine was clinically normal.  The Veteran has raised concern over the fact that a spine x-ray was not performed during the examination.  However, the examiner specifically indicated that the Veteran's history was reviewed, which would include his affirmation of recurrent back problems, and no complaints were found to be disabling.  As a result, the Board finds that the May 1977 maintains its probative value with regard to the condition of the Veteran's back at the time of separation from service.

After service,  the Veteran reported treatment with a private chiropractor in 1980 through 1982.  However, the Veteran testified that the chiropractor is deceased and the records are unavailable.  The Veteran stated that he used cream, such as Bengay, to treat his back pain until seeking VA treatment for his symptoms.  VA treatment records from 2008 show the Veteran's report of back pain, and a June 2008 MRI showed a large cyst, a spur or disc herniation complex that lateralized toward the left side, and a displaced thecal sac.  In 2009, the Veteran received a steroid injection to manage symptoms and another MRI was performed.  Again, a cyst was identified, as well as disc protrusion.

In July 2011, the Veteran was afforded a VA spine examination.  He again reported back pain in service, but indicated he did not seek treatment for his symptoms during service.  Arthritis was documented by imaging studies of the thoracolumbar spine.  The examiner concluded that the Veteran's low back condition was less likely than not caused by or related to his status post bilateral inguinal hernia repair without recurrence.  The examiner based this conclusion on a review of the claims file and an interview with the Veteran, noting a lack of continuity of care and chronicity with regard to the degenerative disc disease.  The examiner further stated that the Veteran's condition was at least as likely as not related to the process of aging, genetics, and body habitus.  

In a March 2013 addendum opinion, the examiner clarified that the Veteran's current low back condition was less likely than not related to his military service, to include the history of recurrent low back pain identified in the May 1977 separation document.  The examiner also concluded that it was less likely than not that the Veteran's lumbar spine condition was related to or caused by his bilateral hernia repair.  The examiner noted that there was no treatment for low back pain during service.  Instead, the Veteran was not treated for any spinal pain until 2007, at which point he was only treated for neck pain of four years in duration, and not back pain.  Finally, the examiner stated secondary service connection is not supported by medical literature or his own clinical experience.  

The Board acknowledges the Veteran's testimony with regard to the relationship between hernia and back pain, as reflected in the document read by the representative during the hearing.  However, a review of the article reflects only that pain can radiate down the back or leg due to inflammation of the hernia.  Therefore, the article proposes no causal or etiological relationship between degenerative disc disease or arthritis and a hernia but rather asserts general symptoms of pain related to a hernia.  In short, there is no indication in the article that a hernia would cause or aggravate degenerative disc disease or arthritis of the thoracolumbar spine.

Indeed, the most probative and competent evidence of record shows that the Veteran's low back condition is not caused or aggravated by his service-connected hernia.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

To the contrary, a competent medical professional has found that it is less likely than not that the Veteran's thoracolumbar spine condition is related to his hernia, and there is no indication in the record of any permanent worsening of the Veteran's back condition due to his hernia.  Instead, the evidence shows that the Veteran first reported low back pain in 2007 with VA, approximately thirty years after separation from service and the injury causing the hernia.  Even considering the Veteran's report of private back treatment in the 1980's, such treatment still post-dated separation by several years.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Veteran did not seek treatment for back pain in service, to include when reporting his hernia.  The Board finds the Veteran's assertion that he failed to seek treatment for back pain during service because he questioned the ability of Navy medical personnel unpersuasive, as the Veteran sought care for a myriad of other conditions during service.  

The Board acknowledges the Veteran's assertion during his hearing that it was a combination or accumulation of his service activities, such as putting out a fire in 1973 and performing laborious tasks, which caused his current back problems.  However, the VA examiner reviewed the entire claims file, which included the Veteran's statements in filing his claim in which he specifically referenced the "rigors," "heaving lifting," and "physical demands" of service as the cause of his back problems (See AV From 21-4138 dated February 7, 2008).  As such, the examiner was able to address the Veteran's contention regarding the physical demands of service in formulating his opinion that the Veteran's current back problems are less likely than not due to service.  

Therefore, the evidence does not show that the Veteran's current low back condition is due to active service, to include service-connected hernia, and the claim must be denied on both a direct and secondary basis.  See Combee, 34 F.3d at 1043.

Finally, the evidence does not show that service connected is warranted under 38 C.F.R. § 3.303 for chronic diseases (arthritis).  Not only is there no evidence of arthritis during service, but such a condition was not documented by x-ray until 2011, well after the first year following the Veteran's discharge.  Indeed, the Veteran did not seek treatment for his condition for several years after service, with the first documented treatment notes being from 2007.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Indeed, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that any statements asserting a continuity of symptoms since active service, while competent, are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As noted, the Veteran sought treatment for many other physical ailments, both during and after service, without complaining of low back pain.  Significantly, there is no report of back pain when seeking treatment for his hernia during service.  Indeed, even when describing his hernia symptoms at the September 2004 VA hernia examination, the Veteran described only occasional left groin pain, with no reference to any back pain.  

In sum, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back condition, to include as secondary to service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable; this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an October 2007 letter to the Veteran. 
Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, a hearing transcript, a VA examination, and an addendum opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the adequacy of the VA opinion, essentially stating that the examiner did not explicitly consider the cumulative effect of all his service activities on his back.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran's statements in the claims file reflected his assertion of laborious activities being performed in service, and an addendum opinion was obtained to specifically ensure that the Veteran's report of recurrent back problems on the May 1977 separation report was considered by the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in September 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to service connection for a low back condition, to include as secondary to service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars, is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


